Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/11/2019, 05/20/2020, and 06/05/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, which recites the limitation "each vehicle model" in lines 7-8 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Further, given the lack of antecedent basis, it is unclear whether or not the claim is intended to be directed towards more than one vehicle (i.e., multiple vehicles of the same type or multiple vehicles of different types). There are no indications of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paskus et al. (US 2017/0361834 A1), hereinafter Paskus, in view of Jacobi et al. (US 5,379,218 A), hereinafter Jacobi.


an electronic control unit configured to obtain crosswind information regarding a crosswind to which the vehicle is to be subjected in a predetermined region located ahead in a direction of travel of the vehicle,
Paskus teaches ([0014]): "Other additional sensors may also be configured to detected and communicate various states or conditions of the vehicle 10 and/or the trailer 12 to the controller 36. For example, the vehicle 10 and/or trailer may include additional sensors 48, such as accelerometers, that are configured to detect, measure and communicate... wind velocity or speed (including head, tail, and cross wind speeds)..." Paskus further teaches ([0023]): "Alternatively, the lateral forces Flateral may be based on the lateral wind forces acting upon the vehicle 10. More specifically, the lateral forces Flateral may be estimated based on an algorithm that uses an estimated cross wind speed and the side profile of the vehicle 10 to calculate the lateral forces Flateral... The estimated cross wind speed may include the current cross wind speed the vehicle 10 is encountering. The estimated cross wind speed may include a future cross wind speed that the vehicle 10 may encounter... The vehicle 10 may expect to encounter future cross winds based on the current vehicle speed Vvehicle, direction the vehicle 10 is traveling, wind data of future locations of the vehicle 10, and/or specific geographical areas that are susceptible to cross winds (e.g., bridges or canyons)."
and to control … the driving forces for the right and left wheels based on the crosswind information so as to reduce an influence of the crosswind on traveling of the vehicle.
([0023]): "Alternatively, the difference between the actual yaw rate ωyaw_act and the desired yaw rate ωyaw_des may be based on the lateral forces Flateral acting upon the vehicle 10." Paskus further teaches ([0025]): "Once it is determined at block 104 if there is a difference between the actual yaw rate ωyaw_act and the desired yaw rate ωyaw_des of the vehicle 10, the method 100 moves onto block 106 where it is determined if the difference between the actual yaw rate ωyaw_act and the desired yaw rate ωyaw_des has exceeded a first threshold but not a second threshold that is greater than the first threshold. If the difference has exceeded the first threshold but not the second, the method moves on to block 108 where the torque of the differential lockup clutch is increased to decrease the difference (which may be representative of an undesirable amount of additional yaw)... Furthermore, the torque of the lockup clutch 52 may be closed in order to create a torque differential between opposing wheels on a single axis to generate a yaw that is in an opposing direction of and counteracts an undesirable yaw..." 
However, Paskus does not teach controlling the driving forces in synchronization with the arrival of the vehicle at the predetermined region. Jacobi teaches a method and apparatus for minimizing effects of cross wind on vehicle handling, comprising:
and to control, in synchronization with arrival of the vehicle at the predetermined region, the driving forces…
Jacobi teaches (Col. 9 lines 40 – 67) “If, on the other hand, the rear axle steering angle δh is controlled according to this method, the yaw velocity when driving through the cross wind gust 42, remains almost at zero, as indicated in FIG. 5. In this case, the rear axle steering angle δh is controlled such that it follows the abruptly changing wind cross force values corresponding to the course of a PDT1-element.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paskus to incorporate the teachings of Jacobi to provide control of the driving forces in synchronization with the arrival of the vehicle at the predetermined region. Doing so would be advantageous, as it would allow for control of yaw velocity, as indicated by Jacobi (Col. 9 lines 40-67). As discussed by Jacobi, implementing control in synchronization with arrival of the vehicle at the predetermined region keeps the yaw velocity close to zero, which is not the case when synchronous control is not implemented. This advantageously serves to further minimize the effects of crosswinds on the vehicle, allowing for more stable and efficient control of the vehicle.

Regarding claim 2, Paskus and Jacobi teach the aforementioned limitations of claim 1. Paskus further teaches:
the crosswind information contains a wind velocity and a wind direction;
Paskus teaches ([0014]): "Other additional sensors may also be configured to detected and communicate various states or conditions of the vehicle 10 and/or the trailer 12 to the controller 36. For example, the vehicle 10 and/or trailer may include additional sensors 48, such as accelerometers, that are configured to detect, measure and communicate... wind velocity or speed (including head, tail, and cross wind speeds)..." One of ordinary skill in the art would recognize that a wind velocity comprises both a wind speed and a wind direction.
the electronic control unit is configured to estimate, based on the crosswind information, a crosswind yaw moment to be generated on a vehicle body of the vehicle by the crosswind;
Paskus teaches ([0023]): “The estimated cross wind speed may include a future cross wind speed that the vehicle 10 may encounter. The future cross wind speed may be used in calculating the lateral forces Flateral acting upon the vehicle 10 when the expected time arrives that the vehicle 10 will encounter the future cross wind.” Paskus further teaches ([0023]): "More specifically, the lateral forces Flateral may be estimated based on an algorithm that uses an estimated cross wind speed and the side profile of the vehicle 10 to calculate the lateral forces Flateral..." Paskus even further teaches ([0023]): "Alternatively, the difference between the actual yaw rate ωyaw_act and the desired yaw rate ωyaw_des may be based on the lateral forces Flateral acting upon the vehicle 10." The Examiner has interpreted that because the difference between the actual yaw rate and the desired yaw rate is based on the lateral forces derived from future cross wind information, the difference between the actual yaw rate and the desired yaw rate is a yaw moment to be generated on the vehicle body by the crosswind.
and the electronic control unit is configured to control driving of the right and left wheels … to generate a counter yaw moment against the crosswind yaw moment.
Paskus teaches ([0025]): "Once it is determined at block 104 if there is a difference between the actual yaw rate ωyaw_act and the desired yaw rate ωyaw_des of the vehicle 10, the method 100 moves onto block 106 where it is determined if the difference between the actual yaw rate ωyaw_act and the desired yaw rate ωyaw_des has exceeded a first threshold but not a second threshold that is greater than the first threshold. If the difference has exceeded the first threshold but not the second, the method moves on to block 108 where the torque of the differential lockup clutch is increased to decrease the difference (which may be representative of an undesirable amount of additional yaw)... Furthermore, the torque of the lockup clutch 52 may be closed in order to create a torque differential between opposing wheels on a single axis to generate a yaw that is in an opposing direction of and counteracts an undesirable yaw..." 
However, Paskus does not outright teach controlling the driving of the right and left wheels in synchronization with the arrival of the vehicle at the predetermined region. Jacobi teaches a method and apparatus for minimizing effects of cross wind on vehicle handling, comprising:
… control the driving of the right and left wheels in synchronization with arrival of the vehicle at the predetermined region…
Jacobi teaches (Col. 9 lines 40 – 67) “If, on the other hand, the rear axle steering angle δh is controlled according to this method, the yaw velocity when driving through the cross wind gust 42, remains almost at zero, as indicated in FIG. 5. In this case, the rear axle steering angle δh is controlled such that it follows the abruptly changing wind cross force values corresponding to the course of a PDT1-element.” One of ordinary skill in the art would recognize that controlling the rear axle steering angle would result in controlling the driving of the right and left wheels.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paskus and Jacobi to further incorporate the teachings of Jacobi to provide control of the driving of the right and left wheels in synchronization with the arrival of the vehicle at the predetermined region. Doing so would be advantageous, as it would allow for control of yaw velocity, as indicated by Jacobi (Col. 9 lines 40-67). As discussed by Jacobi, implementing control in synchronization with arrival of the vehicle at the predetermined region keeps the yaw velocity close to zero, which is not the case when synchronous control is not implemented. This advantageously serves to further minimize the effects of crosswinds on the vehicle, allowing for more stable and efficient control of the vehicle.

Regarding claim 3, Paskus and Jacobi teach the aforementioned limitations of claim 2. Paskus further teaches:
the electronic control unit is configured to estimate the crosswind yaw moment based on a pressure receiving area of a pressure receiving region to be subjected to the crosswind…
Paskus teaches ([0023]): “The estimated cross wind speed may include a future cross wind speed that the vehicle 10 may encounter. The future cross wind speed may be used in calculating the lateral forces Flateral acting upon the vehicle 10 when the expected time arrives that the vehicle 10 will encounter the future cross wind.” Paskus further teaches ([0023]): "More specifically, the lateral forces Flateral may be estimated based on an algorithm that uses an estimated cross wind speed and the side profile of the vehicle 10 to calculate the lateral forces Flateral..." Paskus even further teaches ([0023]): "Alternatively, the difference between the actual yaw rate ωyaw_act and the desired yaw rate ωyaw_des may be based on the lateral forces Flateral acting upon the vehicle 10." The Examiner has interpreted that because the difference between the actual yaw rate and the desired yaw rate is based on the lateral forces derived from future cross wind information, the difference between the actual yaw rate and the desired yaw rate is a yaw moment to be generated on the vehicle body by the crosswind. Paskus still further teaches ([0014]): "Sensors that are configured to detect accelerations, forces, or rotational speeds (e.g., yaw rates) may be accelerometers, while sensors configured to detect wind speeds may be anemometers (e.g., pilot tubes)." The Examiner has interpreted “pilot tubes” to be a misspelling of “pitot tubes”, as a pitot tube anemometer is known in the art to measure air velocity via measurement of pressure. 
However, Paskus does not teach the estimation of crosswind yaw based on a pressure receiving area of a pressure receiving region and a distance from the pressure receiving center to a center of gravity of the vehicle. Jacobi teaches a method and apparatus for minimizing effects of cross wind on vehicle handling, comprising:
the electronic control unit is configured to estimate the crosswind yaw moment based on a pressure receiving area of a pressure receiving region to be subjected to the crosswind and a distance from a pressure receiving center of the pressure receiving region to a center of gravity of the vehicle,
Jacobi teaches (Col. 6 lines 1-20, shown below) the calculation of the yawing moment about the center of gravity of the vehicle MG determined based on distances lv and lw. Since lv is the distance from front axle 2 to the center of gravity S and lw is the distance from the front axle 2 to the pressure point, the calculation is based on a distance from a pressure receiving center of the pressure receiving region (i.e., the pressure point) to center of gravity S. Further, FIG. 1 below shows that the pressure measuring points 18 and 19 are located on opposite side surfaces (i.e., pressure receiving regions) of the vehicle.

    PNG
    media_image1.png
    536
    811
    media_image1.png
    Greyscale
`

    PNG
    media_image2.png
    696
    596
    media_image2.png
    Greyscale

the pressure receiving region being ... located ahead of the center of gravity of the vehicle,
Jacobi teaches (Col. 3 lines 55 - 65): "To determine the influence of cross wind on vehicle handing, pressure measuring points 18 and 19 arranged on opposite sides of the vehicle 1, measure the air pressure in the area of the outer skin of the vehicle body." (Col. 5 lines 35 - 41): "The equilibrium of forces in the transverse direction of the vehicle, and the equilibrium of moments about a vertical axis of the vehicle through the center of gravity S of the vehicle 1..."  FIG. 1, shown above, demonstrates that pressure measuring points 18 and 19 are located ahead of the center of gravity S of the vehicle.
and the pressure receiving area of the pressure receiving region and the distance being set for each vehicle model.
Jacobi teaches (Col. 6 lines 1-20, shown above) that the pressure receiving points are located at a distance away from the center of gravity based on the sum of set distances lw and lv. Since these distances are set, so too is the distance from the pressure point to the center of gravity.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paskus and Jacobi to further incorporate the teachings of Jacobi to provide the estimation of crosswind yaw based on a pressure receiving area of a pressure receiving region and a distance from the pressure receiving center to a center of gravity of the vehicle. Paskus and Jacobi are both directed to similar endeavors (i.e., the mitigation of cross wind effects on vehicles). Further, both Paskus and Jacobi make use of pressure measurements to determine the crosswind yaw. As such, it would be advantageous to implement the teachings of Jacobi, as doing so would provide an alternative method of calculation of crosswind yaw based on distance from the pressure receiving region to a center of gravity of the vehicle, as such a method allows for simulation computations with respect to vehicle movement, as recognized by Jacobi (Col. 8 lines 1-40). This would augment the device of Paskus by providing an additional method of calculating crosswind yaw. The two methods could be compared to ensure accuracy between the two methods, ensuring more accurate yaw moment measurements

Regarding claim 4, Paskus and Jacobi teach the aforementioned limitations of claim 1. Paskus further teaches:
the electronic control unit is configured to obtain a speed of the vehicle, information regarding a current position of the vehicle, and information on a measurement position at which the crosswind is measured;
Paskus teaches ([0012]): "A speed sensor 40 may be configured to communicate the vehicle speed to the controller 36." Paskus further teaches ([0016]): "The vehicle 10 may also include a GPS or navigation system 56. The GPS system 56 may be configured to determine current locations of the vehicle 10 and future locations of the vehicle 10." Paskus even further teaches ([0023]): “The estimated cross wind speed may include the current cross wind speed the vehicle 10 is encountering. The estimated cross wind speed may include a future cross wind speed that the vehicle 10 may encounter. The future cross wind speed may be used in calculating the lateral forces Flateral acting upon the vehicle 10 when the expected time arrives that the vehicle 10 will encounter the future cross wind. The vehicle 10 may expect to encounter future cross winds based on the current vehicle speed Vvehicle, direction the vehicle 10 is traveling, wind data of future locations of the vehicle 10, and/or specific geographical areas that are susceptible to cross winds (e.g., bridges or canyons)."
and the electronic control unit is configured to estimate a time at which the vehicle reaches the measurement position,
Paskus teaches ([0023]): “The estimated cross wind speed may include the current cross wind speed the vehicle 10 is encountering. The estimated cross wind speed may include a future cross wind speed that the vehicle 10 may encounter. The future cross wind speed may be used in calculating the lateral forces Flateral acting upon the vehicle 10 when the expected time arrives that the vehicle 10 will encounter the future cross wind. The vehicle 10 may expect to encounter future cross winds based on the current vehicle speed Vvehicle, direction the vehicle 10 is traveling, wind data of future locations of the vehicle 10, and/or specific geographical areas that are susceptible to cross winds (e.g., bridges or canyons)." 
However, Paskus does not outright teach controlling the driving forces for the left and right wheels at the estimated time. Jacobi further teaches:
and to control the driving forces for the right and left wheels at the estimated time.
Jacobi teaches (Col. 9 lines 40 – 67) “If, on the other hand, the rear axle steering angle δh is controlled according to this method, the yaw velocity when driving through the cross wind gust 42, remains almost at zero, as indicated in FIG. 5. In this case, the rear axle steering angle δh is controlled such that it follows the abruptly changing wind cross force values corresponding to the course of a PDT1-element.” One of ordinary skill in the art would recognize that controlling the rear axle steering angle would result in controlling the driving of the right and left wheels.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paskus and Jacobi to further incorporate the teachings of Jacobi to provide control of the driving of the right and left wheels in synchronization with the arrival of the vehicle at the predetermined region. Doing so would be advantageous, as it would allow for control of yaw velocity, as indicated by Jacobi (Col. 9 lines 40-67). As discussed by Jacobi, implementing control in synchronization with arrival of the vehicle at the predetermined region keeps the yaw velocity close to zero, which is not the case when synchronous control is not implemented. This advantageously serves to further minimize the effects of crosswinds on the vehicle, allowing for more stable and efficient control of the vehicle.

Regarding claim 5, Paskus and Jacobi teach the aforementioned limitations of claim 1. Paskus further teaches:
the electronic control unit is configured to determine a vehicle behavior from a yaw rate or wheel speeds;
Paskus teaches ([0025]): "Once it is determined at block 104 if there is a difference between the actual yaw rate ωyaw_act and the desired yaw rate ωyaw_des of the vehicle 10, the method 100 moves onto block 106 where it is determined if the difference between the actual yaw rate ωyaw_act and the desired yaw rate ωyaw_des has exceeded a first threshold but not a second threshold that is greater than the first threshold. If the difference has exceeded the first threshold but not the second, the method moves on to block 108 where the torque of the differential lockup clutch is increased to decrease the difference (which may be representative of an undesirable amount of additional yaw)... Furthermore, the torque of the lockup clutch 52 may be closed in order to create a torque differential between opposing wheels on a single axis to generate a yaw that is in an opposing direction of and counteracts an undesirable yaw..."
and the electronic control unit is configured to control the driving forces for the right and left wheels to generate a counter yaw moment,
Paskus teaches ([0025]): "Once it is determined at block 104 if there is a difference between the actual yaw rate ωyaw_act and the desired yaw rate ωyaw_des of the vehicle 10, the method 100 moves onto block 106 where it is determined if the difference between the actual yaw rate ωyaw_act and the desired yaw rate ωyaw_des has exceeded a first threshold but not a second threshold that is greater than the first threshold. If the difference has exceeded the first threshold but not the second, the method moves on to block 108 where the torque of the differential lockup clutch is increased to decrease the difference (which may be representative of an undesirable amount of additional yaw)... Furthermore, the torque of the lockup clutch 52 may be closed in order to create a torque differential between opposing wheels on a single axis to generate a yaw that is in an opposing direction of and counteracts an undesirable yaw..."
and then control the driving forces for the right and left wheels such that the vehicle behavior becomes a vehicle behavior corresponding to a steering operation.
Paskus teaches ([0025]): "Once it is determined at block 104 if there is a difference between the actual yaw rate ωyaw_act and the desired yaw rate ωyaw_des of the vehicle 10, the method 100 moves onto block 106 where it is determined if the difference between the actual yaw rate ωyaw_act and the desired yaw rate ωyaw_des has exceeded a first threshold but not a second threshold that is greater than the first threshold. If the difference has exceeded the first threshold but not the second, the method moves on to block 108 where the torque of the differential lockup clutch is increased to decrease the difference (which may be representative of an undesirable amount of additional yaw)... Furthermore, the torque of the lockup clutch 52 may be closed in order to create a torque differential between opposing wheels on a single axis to generate a yaw that is in an opposing direction of and counteracts an undesirable yaw..." The Examiner has interpreted the closing of the lockup clutch 52 in order to create a torque differential between opposing wheels to be a steering operation, as the closing directly affects the steering wheels of the vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shimokawa (US 2016/0039416 A1) teaches a vehicle travel control apparatus concerned with controlling target yaw rates of a vehicle, including yaw rates generated by crosswinds acting upon the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078.  The examiner can normally be reached on M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669